747 N.W.2d 545 (2008)
Pamela COATES, Plaintiff-Appellant,
v.
BASTIAN BROTHERS, INC., Bentley & Associates, Inc., Valley Lithoplate Corporation, John R. Waugh, Jeffrey M. Waugh, John F. Waugh, and Elnor Waugh, Defendants-Appellees.
Docket No. 135011. COA No. 266046.
Supreme Court of Michigan.
April 30, 2008.
On order of the Court, the application for leave to appeal the August 30, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.